DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 4 fig. 12-13 (claims 17-21 and 23) in the reply filed on July 5th 2022 is acknowledged and fully considered, and found unpersuasive.
Applicant argue: “…applicant points out after reviewing Bartoli that the "inner duct" of the instant application with its closure is a duct through which the final beverage is discharged, not as in Bartoli a nozzle 7 in form of a duct through which initial pressure liquid is injected into the chamber (also discussed below with regard to the prior reject rejection over Bartoli). Therefore, Bartoli's nozzle 7 in form of a duct could not be corresponded to the above noted recitations of claim 17 required by the species groups, and therefore the noted recitations of claim 17 are special technical features that comply with the unity of invention under 37 CFR 1.475…” in Remark page 2.
Examiner response: It is noted that the features upon which applicant relies are not recited in the claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is no disclosure in the claim that what is the usage of the “inner duct”, or limitation that prevent the “inner duct” to have an “initial pressure liquid is injected into the chamber” go through the “inner duct”. 
	The requirement is still deemed proper and is therefore made FINAL.

	Claims Status:
	Claims 17-32 are pending.
	Claims 1-16 are cancelled.
	Claims 17, 20 and 29 are amended.
	Claims 22, 24-28 and 30-32 are withdrawn from consideration.
	Claims 17-21, 23 and 29 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “closure” in claims 17 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “closure" coupled with functional language “closing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “closing mean" has been described in Page 5 cited: “…Another important synergistic effect is provided by the closing means, which act like a barrier producing a pressure drop in the fluid…”, Page 6 cited: “…closing means is hindered…”, Page 8 cited: “…closing means form a single monolithic part… closing means are torn along the controlled breaking line, they are held by the thickening… this solution also acts like a valve, since when the machine is opened and the compressive force is no longer applied, the closing means tend to close again…the closing means consist of a sheet that can be punctured and the opening means comprise at least one puncturing member…”, Page 9, cited: “…closing means comprises a first protrusion protruding outside said first inner duct to the vicinity of said cover and a second protrusion protruding into said first inner duct, ……”,as some kind of barrier sheet/block or valve and it may have breaking line, hindered or thicken part.
Claim limitation “opening structure” in claims 17 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “structure" coupled with functional language “to open…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “opening mean" has been described in Page 4 cited: “…in the invention the mechanical opening of the closing means of the duct by compression takes place before introducing the fluid in said inner chamber…”, Page 7 cited: “…the opening means comprise at least one controlled breaking line provided in said closing means along which said closing means are opened when said compressive force is applied…”, Page 8 cited: “…the opening means comprise at least one puncturing member…”, Page 18, cited: “…the opening means 16 are a stopper 40…”, as some kind of mechanical structure that capable to open and close repeatably, breaking line, puncturing member.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bartoli et al (US9399547B2).
Regarding claim 17, Bartoli discloses a capsule (capsule 1, fig.1) for preparing a beverage product (refer to “beverage” in title) from the interaction between a primary product (initial product P, fig.1) and a fluid (fluid flow F, fig.1), the capsule comprising: 
a closed inner chamber (cavity 5, fig.1) having an extraction area (external flange 9a, fig.1-2 and 9);
an inner duct (nozzle 7, fig.1) extending longitudinally from said extraction area (external flange 9a, fig.1-2 and 9)  towards an opposite area (covering element 19’s side, fig.1) to said extraction area (external flange 9a, fig.1-2 and 9) and defining a main axis (longitudinal axis X, fig.1), said inner duct (nozzle 7, fig.1) including an inner opening (first opening 13, fig.1) and an outer opening (Second opening 16, fig.1), 
said inner opening (first opening 13, fig.1) being arranged at a first distance (refer to “h1” annotated in fig.1) which, measured on said main axis (longitudinal axis X, fig.1), from a lowest point delimiting (the point that 3 limiting 7 in fig.1) said inner chamber (cavity 5, fig.1) in said extraction area (base wall 3, fig.1), is equal to or greater than half the maximum distance (refer to “h0” annotated in fig.1) from said inner chamber (cavity 5, fig.1), said maximum distance being measured on said main axis (longitudinal axis X, fig.1) from said lowest point delimiting (the point that 3 limiting 7 in fig.1) said inner chamber (cavity 5, fig.1), to said opposite area (covering element 19’s side, fig.1), 
a closure (covering element 19, fig.2) closing said inner duct (nozzle 7, fig.1) at an end (a first end 8, fig.1 and 2) of the inner duct (nozzle 7, fig.1) in which the inner opening (first opening 13, fig.1) is arranged, and 
an opening structure (the structure at a first end 8, fig. 1 and 2) for opening up a passage of fluid (F, fig.1) communication with the outside of said capsule (1, fig.1) in said closure (covering element 19, fig.2) when an external compressive force (refer to fig. 9) with respect to the capsule (capsule 1, fig.1) is applied on said opening structure (external flange 9a, fig.1-2 and 9), 
wherein said closure (covering element 19.2) is separated from said outer opening (Second opening 16, fig.1) in the direction of said inner chamber (cavity 5, fig.1) at a second distance (refer to “h2” annotated in fig.1) that is at least greater than the largest dimension of a cross section of said inner duct (nozzle 7, fig.1) (refer to fig.1).

    PNG
    media_image1.png
    490
    613
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    374
    493
    media_image2.png
    Greyscale

	

    PNG
    media_image3.png
    471
    527
    media_image3.png
    Greyscale


Regarding claim 18, Bartoli discloses said second distance (refer to “h2” annotated in fig.1) is equal to said first distance (refer to “h1” annotated in fig.1).

	Regarding claim 19, Bartoli discloses said inner chamber (cavity 5, fig.1) contains the primary product (initial product P, fig.1) defining a primary product level (refer to “product level” annotated in fig.1), and said primary product level (refer to “product level” annotated in fig.1) is located below said inner opening (first opening 13, fig.1).

	Regarding claim 21, Bartoli discloses wherein through the extraction area (base wall 3, fig.1), said inner duct (nozzle 7, fig.1) extends out of the inner chamber (cavity 5, fig.1) projecting from an outer contour of the capsule (capsule 1, fig.1), beyond said extraction area (base wall 3, fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al (US9399547B2).
	Regarding claim 20, Bartoli discloses wherein said inner opening (first opening 13, fig.1) is arranged at the end of said inner duct (nozzle 7, fig.1) adjacent to said opposite area (covering element 19’s side, fig.1).
Even though the Bartoli fig.1 shows that the first distance is very close to the maximum distance in figure 1, but Bartoli does not explicitly discloses said first distance is equal to or greater than 90% of said maximum distance from said inner chamber.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartoli’s invention with said first distance is equal to or greater than 90% of said maximum distance from said inner chamber,  for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to make the inner opening to be as close to the opposite area such that would be easier to be connected to fluid connecter, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bartoli’s teaching.

Regarding claim 23, Bartoli does not explicitly disclose wherein said opening structure comprises at least one controlled breaking line  provided in said closure along which said closure is opened when said compressive force is applied.
However, in different section of Bartoli’s invention discloses wherein said opening structure (refer to  “joining” in Col 5 line 65- Col 6 line 3) comprises at least one controlled breaking line (refer to Col 5 line 65- Col 6 line 3 cited: “…A closing element 39 (FIGS. 16 and 17) is provided to hermetically close the second opening 16 of the nozzle 7 and insulating from the external environment the cavity 5. The closing element 39, for example in the shape of a disc, comprises a joining, for example annular, edge, 39a by which it is removably fixed to an external surface of the base wall 3. The closing element 39 may be easily detached from the base wall 3…”)  provided in said closure (closing element 39, fig.2) along which said closure (covering element 39, fig.2) is opened when said compressive force is applied (refer to fig.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartoli’s closing element 19 with the closing element 39’s joining , since they are both closing element and both required to be open up for fluid to enter into or exit out of the capsule through the inner duct, such that it would reduce the possibility of failure to open the closure.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al (US9399547B2), in view of BRONNIMANN et al (WO2015124534AI).
	Regarding claim 29, Bartoli discloses wherein said closure (covering element 19, fig.2) is separable from said inner duct (nozzle 7, fig.1) along said at least one controlled breaking line (refer to the breaking when is connected an injection arrangement, refer to Col 5 line 26-28 cited: “…The first end 8 is provided with a first opening 13 arranged to engage with an injection arrangement of a brewing machine capable of dispensing the fluid F…”) and movable within said inner duct (nozzle 7, fig.1) to free said inner opening (first opening 13, fig.1).
Bartoli does not disclose said capsule further having a retainer for reducing a cross section of said outer opening and for avoiding said closure from coming out of said inner duct when said closure is separated from said inner duct.
BRONNIMANN discloses said capsule (capsule body 2, fig. 5 and 6) further having a retainer (filter 10, baffle plate 36 and star shape web 19 annotated in fig.5 and 6) for reducing a cross section (cross section of outlet opening 8, fig.5 and 6) of said outer opening (outlet opening 8, fig.5) and for avoiding said closure (cover 5 for the capsule) from coming out of said inner duct (outflow pipe 9 and partition wall tube 15, fig. 5 and 6) when said closure (cover 5 for the capsule) is separated from said inner duct (outflow pipe 9 and partition wall tube 15, fig. 5 and 6).

    PNG
    media_image4.png
    692
    469
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bartoli’s invention with said capsule further having a retainer for reducing a cross section of said outer opening and for avoiding said closure from coming out of said inner duct when said closure is separated from said inner duct, as taught by Boussemart, in order to provide filtering and cross-sectional constriction for the nozzle (refer to page 16 paragraph 4, and translation document).

Response to Amendment
With respect to the Specification Objection: the new abstract filed on July 5th 2022 that overcame the Specification objection in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment filed on July 5th 2022 that overcame the Rejection 112b in the previous office action. 
The applicant’s amendment filed on July 5th 2022 has raised new issue of Drawing Objection.
The applicant’s amendment filed on July 5th 2022 has raised new 112f claim interpretation.
Response to Argument
Applicant's arguments filed July 5th 2022 have been fully considered but found to be unpersuasive, because of the new route of rejection:
The applicant argue: “…Therefore, the claim 17 expression "a closure for closing said inner duct at an end of the inner duct in which the inner opening is arranqed ... " does not invoke interpretation under 35 USC 112(f) because "closure" conveys sufficient structure consistent with the instant specification to one skilled in the art, and is definite by clearly conveying to one skilled in the art the metes and bounds of scope of claim 17 in compliance with 35 USC 112(b)…” in Remark Page 3.
Examiner response: The applicant's arguments above are not persuasive, because:
It is expressed that even with the amendment filed on July 5th 2022, the limitation “closure” by itself and without referring the specification, it would be insufficient structure to achieve the function of “closing”, therefore, 112f interpretation must be invoke to refer the specification for examiner to examine such limitation. 

The applicant argue: “…Applicant would like to draw attention to the fact that the "inner duct" of the instant application is a duct through which the final beverage is discharged, not Bartoli's nozzle 17 in form of a duct through which initial pressure liquid is injected into the chamber. This can be seen in, for example, Figs. 1 and 2 of the application, and is also explained in: 
Page 13, lines 28-31 "if the beverage product is a soluble product, the entry of liquid in the injection area is off-centered in order to favor mixing up the primary product and it correct dissolution before exiting as a beverage product through the inner duct 10." 
Page 16, lines 27-28 "the injection of fluid into the inner chamber 6 can start, as indicated with the arrows drawn in the injector 106 of Figure 2." 
Therefore, the nozzle 7 of Bartoli could not correspond to the present claim 17 recitation of "an inner duct extending longitudinally from said extraction area towards an opposite area to said extraction area and defining a main axis, ... a closure closing said inner duct at an end of the inner duct in which the inner opening is arranged," …” in Remark Page 5-6.
The examiner response: The applicant's arguments above are not persuasive, because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is not limitation disclosed in the rejected claim to clarify what is the usage or purpose of the inner duct or the structure inside the “inner duct”. It is suggested that applicant to amend the rejected claim according to the specification such as the argument above, such that it would clarify the distinction over the prior art of records.

The applicant argue: “…Bartoli also does not disclose the instant claim 17 recitations: 
said closure is separated from said outer opening in a direction of said inner chamber at a second distance that is at least greater than a largest dimension of a cross section of said inner duct; and an opening structure to open up for said closure a passage of fluid communication with outside of said capsule, when an external compressive force with respect to the capsule is applied on said opening structure, Even if the Office Action considers that the instant claim 17 recitation "a closure closing said inner duct at an end of the inner duct in which the inner opening is arranged," may be corresponded to "the closing element 39" of Bartoli, Applicant points out that Bartoli does not disclose the instant claim 17 recitation: 
said closure is separated from said outer opening in a direction of said inner chamber at a second distance that is at least greater than a largest dimension of a cross section of said inner duct; It is submitted that claim 17 is patentably distinguishing over Bartoli. …” in Remark Page 6.
Examiner response: The applicant's arguments above are not persuasive, because:
It is noted that a new route of rejection is been written above, based on the prior art previously cited. When interpret the prior art Bartoli’s “second opening 16” as the rejected claim’s limitation “outer opening”, the prior art would read on every limitation of the rejected claim.

The applicant argue: “…Bartoli also does not disclose the instant claim 17 recitations: 
said closure is separated from said outer opening in a direction of said inner chamber at a second distance that is at least greater than a largest dimension of a cross section of said inner duct; and an opening structure to open up for said closure a passage of fluid communication with outside of said capsule, when an external compressive force with respect to the capsule is applied on said opening structure, Even if the Office Action considers that the instant claim 17 recitation "a closure closing said inner duct at an end of the inner duct in which the inner opening is arranged," may be corresponded to "the closing element 39" of Bartoli, Applicant points out that Bartoli does not disclose the instant claim 17 recitation: 
said closure is separated from said outer opening in a direction of said inner chamber at a second distance that is at least greater than a largest dimension of a cross section of said inner duct; It is submitted that claim 17 is patentably distinguishing over Bartoli. …” in Remark Page 7.
Examiner response: The applicant's arguments above are not persuasive, because:
It is noted that a new route of rejection is been written above, based on the prior art previously cited. When interpret the prior art Bartoli’s “closing element 8” as the rejected claim’s limitation “closure”, the prior art would read on every limitation of the rejected claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761